Title: To George Washington from John Rome, 6 March 1793
From: Rome, John
To: Washington, George



Sir
Philadelphia March 6th 1793fourth Street. No. 5

Suffer me to address you in behalf of the french Settlers at Gallipolis⟨.⟩ we preferred a petition to Congress, at their late Session, stating our embarrasments and distress from a Supposed defect of title to the lands which we had purchased and paid for & have begun to cultivate, and praying the aid of congress. the House of representatives pass’d a Bill granting us 50,000 acres of land: but this Bill failed in the Senate. The Senate, however,

passed an order to the attorney G[ener]al, of which the inclosed is a copy—and Several members of that Body inform me, that it is their hope, that the Laws of the Country will be found competent to do us justice, either in quieting us in the possession of the Lands we claim, or by a compensation in damages from those of whom we purchased, and that considering our depressed State, they believe Congress would be willing to Support the expence of a legal investigation of our rights; and that they will themselves be responsib⟨le⟩ for any expence which may be incurre⟨d⟩ for that end, before Congress shall m⟨eet⟩ again. The order to the attorney G[ener]al has been presented to him, and he declared his readiness to render us every Service in his power. we have further to hope Sir, as we are Strangers in the Country, and almost ruined by the confidence we have placed in Some of its citisens; and more especially, as delay of proceedings in our behalf, till the next Session of congress may prove fatal to the infant colony, that you will be pleased to regard our case, and as far as may consist with the powers vested in you, countenance and expedite a relief from our Sufferings. I Have the honour to be Sir with the Greatest Respect your most obedient Humble Servant

Rome

